J-S37005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 DAVID TATE                                :
                                           :
                    Appellant              :   No. 460 EDA 2018

               Appeal from the PCRA Order January 24, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0006069-2011

BEFORE: BOWES, J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                              Filed: August 22, 2019

      David Tate appeals from the order that dismissed his petition filed

pursuant to the Post-Conviction Relief Act (“PCRA”). We affirm.

      During a traffic stop, police observed Appellant attempt to hide a

firearm.   As a result of a prior conviction, Appellant was prohibited from

possessing firearms.     The police charged Appellant accordingly.         After

unsuccessfully litigating a suppression motion, Appellant entered an open

guilty plea to persons not to possess. Prior to entering his plea, Appellant

completed a written plea colloquy in which he acknowledged that, by entering

a guilty plea, he gave up his right to appeal the denial of his pre-trial

suppression motion. Written Guilty Plea Colloquy, 9/5/12, at 2. The written

colloquy further reinforced that any appeal following his guilty plea was limited

to the voluntariness of his plea, the jurisdiction of the court, and a challenge

to his sentence, and apprised Appellant that to appeal even those issues, he
J-S37005-19


had to file a timely motion to withdraw his plea. Id. at 3. Before accepting

Appellant’s guilty plea, the trial court confirmed on the record that Appellant

reviewed the written colloquy with plea counsel, and that he understood the

rights he was forfeiting by not going to trial. N.T. Guilty Plea, 9/5/12, at 3.

      Appellant was sentenced on February 6, 2013. In advising Appellant of

his post-sentence rights at the conclusion of the resentencing hearing, plea

counsel stated, inter alia, as follows: “you have a right to appeal to the

Superior Court. Either on the motion to suppress, which was denied or any

sentencing issues you would like to raise within 30 days.” N.T. Sentencing,

2/6/13, at 59.

      Thereafter, newly-appointed counsel filed a post-sentence motion for

reconsideration of sentence, which was granted.        Appellant was ultimately

resentenced to the same sentence originally imposed. Yet another attorney

was appointed for Appellant’s direct appeal, which resulted in no relief. See

Commonwealth v. Tate, 113 A.3d 350 (Pa.Super. 2014) (unpublished

memorandum), appeal denied, 112 A.3d 652 (Pa. 2015).

      Appellant filed a timely pro se PCRA petition on October 7, 2015, and an

amended pro se petition on December 23, 2015. Among the many issues

raised therein, Appellant complained in both filings that plea counsel rendered

ineffective assistance in the litigation of his suppression motion, and that post-

sentence counsel and direct appeal counsel were ineffective in failing to

challenge the denial of his suppression motion on appeal. Nowhere in either


                                      -2-
J-S37005-19


document did Appellant claim that his guilty plea was unlawfully induced by

erroneous advice from plea counsel at sentencing concerning his ability to

appeal the denial of his suppression motion after entering a guilty plea.

       PCRA counsel was appointed, and, after various continuances, filed a

petition to withdraw and a sixty-two page no-merit letter pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).            Therein, counsel

addressed seriatim the issues raised in Appellant’s petition and amendment.

Appellant responded with a motion to proceed pro se and a pro se response

to PCRA counsel’s Turner/Finley letter. In his response, Appellant raised for

the first time an argument that plea counsel was ineffective in advising him

that he could appeal the suppression ruling after pleading guilty, and averred

further that he would not have accepted the plea agreement had he been

properly advised. Objection to No-Merit Letter, 11/29/17, at 4. In support,

Appellant cited to the incorrect information quoted supra that plea counsel

offered at Appellant’s sentencing hearing. Id. (citing N.T. Sentencing, 2/6/13,

at 501).

       The PCRA court issued notice of its intent to dismiss Appellant’s petition

without a hearing pursuant to Pa.R.A.P. 907 on the basis of counsel’s

Turner/Finley letter. Appellant filed a pro se response to the Rule 907 notice,


____________________________________________


1Appellant’s citation is incorrect. The statement in question is found at N.T.
Sentencing, 2/6/13, at 59).

                                           -3-
J-S37005-19


in which Appellant suggested that his plea should be “voided and vacated”

based upon a typographical error on the first page of his written plea colloquy.

Objection to Notice of Intent to Dismiss, 12/19/17, at 1.      The PCRA court

dismissed Appellant’s petition by order of January 24, 2018.       Therein, the

PCRA court advised Appellant that he could appeal the dismissal pro se or with

retained counsel.

      On February 2, 2018, Appellant filed a timely pro se notice of appeal.

In his subsequent court-ordered statement of errors complained of on appeal,

Appellant raised seven issues, including that plea counsel’s incorrect advice

about appealing the denial of the suppression motion induced his plea.

      On September 6, 2018, PCRA counsel was officially permitted to

withdraw, and new counsel was appointed. That attorney was permitted to

withdraw the following month, and present counsel was appointed. In this

Court, Appellant filed an application to proceed pro se. This Court remanded

for a hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa.

1998), during which Appellant elected to proceed with counsel.

      Counsel has filed a brief raising one issue: “Did the PCRA [court] err

when it dismissed [Appellant’s] petition after appointed counsel filed a

Turner/Finley letter, where [plea counsel] was ineffective in affirmatively

advising [Appellant] that he could file an appeal of the previously-denied

Motion to Suppress after he entered an open guilty plea?” Appellant’s brief at

4.


                                     -4-
J-S37005-19


      We begin with the applicable law.      “This Court’s standard of review

regarding an order denying a petition under the PCRA is whether the

determination of the PCRA court is supported by the evidence of record and is

free of legal error.” Commonwealth v. Rizvi, 166 A.3d 344, 347 (Pa.Super.

2017). Further, “[i]t is an appellant’s burden to persuade us that the PCRA

court erred and that relief is due.” Commonwealth v. Miner, 44 A.3d 684,

688 (Pa.Super. 2012).

      Counsel is presumed to be effective, and a PCRA petitioner bears the

burden of proving otherwise. Commonwealth v. Becker, 192 A.3d 106, 112

(Pa.Super. 2018). To do so, the petitioner must plead and prove (1) the legal

claim underlying his ineffectiveness claim has arguable merit; (2) counsel’s

decision to act (or not) lacked a reasonable basis designed to effectuate the

petitioner’s interests; and (3) prejudice resulted. Id. The failure to establish

any prong is fatal to the claim. Id. at 113. Further, “[i]n the context of a

plea, a claim of ineffectiveness may provide relief only if the alleged

ineffectiveness caused an involuntary or unknowing plea.” Commonwealth

v. Orlando, 156 A.3d 1274, 1281 (Pa.Super. 2017).

      Appellant’s argument is that the PCRA court erred in dismissing

Appellant’s PCRA petition because “he was affirmatively misinformed by [plea]

counsel, on the record, that he would be able to appeal the motion to suppress

after the sentence was imposed.” Appellant’s brief at 11. He claims that the




                                     -5-
J-S37005-19


PCRA court erred in disposing of this claim without a hearing, and not even

addressing it in its Rule 1925 opinion. Id.

       For a number of reasons, Appellant is entitled to no relief from this

Court. First, as detailed above, the claim he now argues was not raised in

either the petition or the amended petition. The claims that he actually raised,

and that Turner/Finley counsel properly addressed, related to subsequent

counsel’s failure to pursue a suppression challenge on direct appeal. While

Appellant raised this new issue in his various objections filed in the PCRA court,

he never sought leave to amend his petition to add the claim.

       “Where the petitioner does not seek leave to amend his petition after

counsel has filed a Turner/Finley no-merit letter, the PCRA court is under no

obligation to address new issues.” Commonwealth v. Rigg, 84 A.3d 1080,

1085 (Pa.Super. 2014).          Similarly, raising a new claim (other than the

ineffectiveness of PCRA counsel)2 in response to a Rule 907 notice is

ineffective unless leave to amend is sought and granted.       Commonwealth

v. Rykard, 55 A.3d 1177, 1192 (Pa.Super. 2012).             “Having not sought

permission to amend his petition to raise these new claims, the PCRA court

was not required to address the issues,” and they cannot serve as the basis

for relief from this Court. Id.




____________________________________________


2Appellant does not challenge PCRA counsel’s effectiveness, but rather states
only a claim of PCRA court error.

                                           -6-
J-S37005-19


      Second, Appellant has failed to suggest that the claim has merit. He

claims that he was “affirmatively misadvised by [plea] counsel during the plea

hearing as to whether he could file an appeal of the trial court’s denial of his

[m]otion to [s]uppress.” Appellant’s brief at 8 (emphasis added). That is

simply not true.     Plea counsel’s erroneous statement was made at the

conclusion of Appellant’s sentencing hearing. N.T. Sentencing, 2/6/13, at

59. It is not possible that misadvice occurring five months after the plea could

have induced the plea.

      Third, any suggestion that the erroneous information given at the

sentencing hearing was a repeat of misstatements plea counsel gave to

Appellant prior to his entry of the plea is contradicted by the record. As noted

above, Appellant acknowledged under oath at the plea hearing that he

completed and understood the written plea colloquy that indicated that, by

entering a guilty plea, he gave up his right to appeal the denial of his pre-trial

suppression motion. See N.T. Guilty Plea, 9/5/12, at 3; Written Guilty Plea

Colloquy, 9/5/12, at 2. Accordingly, even if Appellant had properly pled his

claim that plea counsel’s statement that he could appeal his suppression issue

after pleading guilty induced his guilty plea, its lack of merit is apparent from

the face of the record. See, e.g., Commonwealth v. Pier, 182 A.3d 476,

480 (Pa.Super. 2018) (“A person who elects to plead guilty is bound by the

statements he makes in open court while under oath and he may not later




                                      -7-
J-S37005-19


assert grounds for withdrawing the plea which contradict the statements he

made at his plea colloquy.”).

      As such, Appellant has failed to convince us that the PCRA court erred

and that relief is due.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:8/22/19




                                   -8-